DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during a telephone interview with Shengfeng Chen on May 10, 2022. The following amendments to the claims are based on the claims in “Notice of Allowance” on February 16, 2022.

The application has been amended as follows:

In the Claims:

Claim 1 (Currently Amended).
An organic light emitting diode display panel, comprising:
a base substrate;
a pixel definition layer on the base substrate for defining a pixel comprising at least a first subpixel, a second subpixel, and a third subpixel, the pixel definition layer comprising a first portion and a second portion;
a groove between the first portion and the second portion of the pixel definition layer;
a first electrode on the base substrate and in the first subpixel and the second subpixel;
a first organic light emitting layer for emitting light of a first color in the first subpixel, the first organic light emitting layer on a side of the first electrode distal to the base substrate;
a second organic light emitting layer for emitting light of a second color in the second subpixel, the second organic light emitting layer on a side of the first electrode distal to the base substrate;
a second electrode on a side of the first organic light emitting layer and the second organic light emitting layer distal to the first electrode, the first electrode and the second electrode configured to drive light emission of the first organic light emitting layer in the first subpixel and light emission of the second organic light emitting layer in the second subpixel;
a third organic light emitting layer for emitting light of a third color on a side of the second electrode distal to the base substrate;
a third electrode on a side of the third organic light emitting layer distal to the base substrate, the second electrode and the third electrode configured to drive light emission of the third organic light emitting layer;
a pixel driving circuit in the pixel; and
a fourth electrode in a region between the first subpixel and the second subpixel and inside the groove, electrically connecting the second electrode to a drain electrode of a driving transistor of [[a]] the pixel driving circuit;
wherein an orthographic projection of the third organic light emitting layer on the base substrate at least partially overlaps with an orthographic projection of the first organic light emitting layer on the base substrate and at least partially overlaps with an orthographic projection of the second organic light emitting layer on the base substrate;
wherein the first portion of the pixel definition layer spaces apart from the second portion of the pixel definition layer and directly contacts the first organic light emitting layer;
wherein the second portion of the pixel definition layer directly contacts the second organic light emitting layer; and
wherein an orthographic projection of the fourth electrode does not overlap with the orthographic projection of the first organic light emitting layer and the orthographic projection of the second organic light emitting layer.

Claim 15 (Currently Amended).
The organic light emitting diode display panel of claim 1, 
wherein the pixel driving circuit comprises a first switch thin film transistor and a first driving thin film transistor for controlling light emission in the first subpixel, a second switch thin film transistor and a second driving thin film transistor for controlling light emission in the second subpixel, and a third switch thin film transistor and a third driving thin film transistor for controlling light emission in the third subpixel;
a drain electrode of the first driving thin film transistor is electrically connected to the first electrode;
a drain electrode of the second driving thin film transistor is electrically connected to the first electrode; and
a drain electrode of the third driving thin film transistor is electrically connected to the second electrode.

Claim 20 (Rejoined-Currently Amended).
A method of driving an organic light emitting diode display panel, wherein the organic light emitting diode display panel comprises:
a base substrate;
a pixel definition layer on the base substrate for defining a pixel comprising at least a first subpixel, a second subpixel, and a third subpixel, the pixel definition layer comprising a first portion and a second portion;
a groove between the first portion and the second portion of the pixel definition layer;
a first electrode on the base substrate and in the first subpixel and the second subpixel;
a first organic light emitting layer for emitting light of a first color in the first subpixel, the first organic light emitting layer on a side of the first electrode distal to the base substrate;
a second organic light emitting layer for emitting light of a second color in the second subpixel, the second organic light emitting layer on a side of the first electrode distal to the base substrate;
a second electrode on a side of the first organic light emitting layer and the second organic light emitting layer distal to the first electrode, the first electrode and the second electrode configured to drive light emission of the first organic light emitting layer in the first subpixel and light emission of the second organic light emitting layer in the second subpixel;
a third organic light emitting layer for emitting light of a third color on a side of the second electrode distal to the base substrate;
a third electrode on a side of the third organic light emitting layer distal to the base substrate, the second electrode and the third electrode configured to drive light emission of the third organic light emitting layer;
a pixel driving circuit;
a fourth electrode in a region between the first subpixel and the second subpixel and inside the groove, electrically connecting the second electrode to a drain electrode of a driving transistor of [[a]] the pixel driving circuit; 
wherein an orthographic projection of the third organic light emitting layer on the base substrate at least partially overlaps with an orthographic projection of the first organic light emitting layer on the base substrate and at least partially overlaps with an orthographic projection of the second organic light emitting layer on the base substrate;
wherein the first portion of the pixel definition layer spaces apart from the second portion of the pixel definition layer and directly contacts the first organic light emitting layer;
wherein the second portion of the pixel definition layer directly contacts the second organic light emitting layer;
wherein an orthographic projection of the fourth electrode does not overlap with the orthographic projection of the first organic light emitting layer and the orthographic projection of the second organic light emitting layer; and

a first switch thin film transistor and a first driving thin film transistor for controlling light emission in the first subpixel, a second switch thin film transistor and a second driving thin film transistor for controlling light emission in the second subpixel, and a third switch thin film transistor and a third driving thin film transistor for controlling light emission in the third subpixel;
a drain electrode of the first driving thin film transistor is electrically connected to the first electrode;
a drain electrode of the second driving thin film transistor is electrically connected to the first electrode;
a drain electrode of the third driving thin film transistor is electrically connected to the second electrode;
the method comprises driving the organic light emitting diode display panel in a time-division driving mode comprising a first light emission mode and a second light emission mode:
wherein in the first light emission mode, turning on the first switch thin film transistor, the second switch thin film transistor, and the third switch thin film transistor, providing a first high voltage signal to a source electrode of the first driving thin film transistor, providing a second high voltage signal to a source electrode of the second driving thin film transistor, and providing a low voltage signal to a source electrode of the third driving thin film transistor; and
in the second light emission mode, turning off the first switch thin film transistor and the second switch thin film transistor, turning on the third switch thin film transistor, providing a third high voltage signal to a source electrode of the third driving thin film transistor;
wherein the first subpixel and the second subpixel are driven to emit light in the first light emission mode and substantially not emit light in the second light emission mode; and
the third subpixel is driven to emit light in the second light emission mode and substantially not emit light in the first light emission mode.

Allowable Subject Matter
Claims 1-11, 13-15, and 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the claimed subject of base claims 1 and 20-21, in particular, a fourth electrode in a region between the first subpixel and the second subpixel and inside the groove, electrically connecting the second electrode to a drain electrode of a driving transistor of a pixel driving circuit; wherein an orthographic projection of the third organic light emitting layer on the base substrate at least partially overlaps with an orthographic projection of the first organic light emitting layer and an orthographic projection of the second organic light emitting layer; wherein the first portion of the pixel definition layer spaces apart from the second portion of the pixel definition layer and directly contacts the first organic light emitting layer; wherein the second portion of the pixel definition layer directly contacts the second organic light emitting layer; and wherein an orthographic projection of the fourth electrode does not overlap with the orthographic projection of the first organic light emitting layer and the orthographic projection of the second organic light emitting layer. Therefore, claims 1 and 20-21 are allowable. Accordingly, claims 2-11, 13-15, and 17-19 are allowable as they depend upon claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 




/XIA L CROSS/Examiner, Art Unit 2892